Citation Nr: 0826712	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  98-15 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder, to include herniated nucleus pulposus (HNP), 
degenerative disc disease (DDD), and spondylosis at L5-S1.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel
INTRODUCTION

The veteran served on active duty from February 1967 to 
August 1970, to include service in the Republic of Vietnam.  
His medals include a Combat Action Ribbon.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Montgomery, Alabama, Department of 
Veteran's Affairs (VA) Regional Office (RO).  

This case has been before the Board previously.  In an 
October 2000 decision, the Board denied the claim.  The 
veteran appealed the decision to the United States Court of 
Appeals for Veterans Claims (Court).  In July 2003, the Court 
vacated the Board decision and remanded it for compliance 
with the Veterans Claims Assistance Act (VCAA) of 2000.  In 
August 2005, the Board again denied the claim.  The veteran 
appealed the decision to the Court.  In March 2007, the 
veteran and the Secretary of VA filed a joint motion to 
vacate the Board decision and remand it for the Board to 
consider the provisions of 38 U.S.C.A. § 1154(b) (West 2002 & 
Supp. 2007).  The Court granted the motion the following 
month.  In February 2008, the claim was remanded for 
additional development, and it has now been returned to the 
Board for further appellate consideration.  


FINDING OF FACT

A chronic lumbar spine disorder, to include HNP, DDD, and 
spondylosis at L5-S1, was not present in service, or for many 
years thereafter, and there is no evidence showing it to be 
related to military service or to any occurrence therein.  
Back problems appear related to post-service events.




CONCLUSION OF LAW

A chronic lumbar spine disorder, to include HNP, DDD, and 
spondylosis at L5-S1, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1154 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and that the VCAA notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
provide any evidence in his possession pertaining to the 
claim.  This last provision has recently been removed by 
regulation, but as discussed, all pertinent notice and 
development has been undertaken.

VA satisfied this duty by means of a May 2004 letter to the 
veteran from the RO.  By means of this document, the veteran 
was told of the requirements to establish service connection, 
of the reasons for the denial of his claim, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claims.  In addition to 
providing the VCAA laws and regulations, additional documents 
of record, to include the rating decisions of record, the SOC 
and SSOCs have included a summary of the evidence, all other 
applicable law and regulations, and a discussion of the facts 
of the case.  Such notice sufficiently placed the veteran on 
notice of what evidence could be obtained by whom and advised 
him of his responsibilities if he wanted such evidence to be 
obtained by VA.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Although the claim was initially denied prior to the 
enactment of VCAA, after passage of the VCAA, the RO sent the 
veteran the above mentioned letter in May 2004 which included 
discussion of the VCAA laws and regulations.  A VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
However, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
After receipt of the content-complying letter in May 2004, 
his claim was readjudicated based upon all the evidence of 
record as evidenced by SSOCs in September 2004 and April 
2005.  There is no indication that the disposition of his 
claims would not have been different had he received pre-AOJ 
adjudicatory notice pursuant to section 5103(a) and § 
3.159(b).  Accordingly, any such error is nonprejudicial.  
See 38 U.S.C.A. § 7261(b)(2).  Also see Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, service 
connection for the claimed disability is being denied and 
neither a rating nor an effective date will be assigned.  As 
such, there is no prejudice to the veteran with respect to 
any notice deficiencies related to the rating or effective 
date.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error).

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2007).  The records reflects that the veteran's 
service treatment records are available for review, and there 
are private medical records from the mid 1990s showing post 
service treatment for low back conditions.  The case was 
remanded in April 2004 for further development and re-
examination.  There are numerous VA examination reports are 
of record, and there are post service VA medical records 
available for review dated through 2007.  A recent attempt to 
obtain additional post service private medical records was 
unsuccessful as the veteran failed to respond to an April 
2008 letter from the RO regarding information as to such 
treatment.  The evidence of record is sufficient to make a 
decision without obtaining additional VA examinations.  

Finally, in a recent remand, appellant's assistance in 
obtaining some work and insurance records was requested.  He 
did not respond to the request for assistance and the records 
could not be obtained without his assistance as they are 
private not government records.  As such, no further 
development can be undertaken without appellant's assistance.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Factual Background

The veteran essentially contends that constant heavy lifting 
of a mortar base and other strenuous duties while on combat 
duty in service lead to his HNP.  Post service records 
reflect a diagnosis of HNP rendered in 1995 or 1996, 
subsequent to a work-related injury.  More recently, when 
examined by VA in 2004, lumbar strain and HNP were noted, and 
in 2005, lumbar diagnoses included lumbar spine DDD with 
spondylosis at L5-S1.  

Service treatment records are totally devoid of any report or 
clinical finding of a low back condition.  Significantly, 
there was no reference to back pain at the time of service 
separation in August 1970, the spine was found to be normal, 
and the veteran reported no pertinent complaints.  As such, 
the veteran's service treatment records do not affirmatively 
establish a chronic low back disability which had its onset 
during his military service.

Post service evidence of record consists of VA and private 
treatment records, which together cover the period from 1995 
to 2007.  Of some significance is a September 1995 statement 
from a private physician, C.G.B., M.D., showing restriction 
in lifting excess of 40 pounds.  Also of record is an October 
1995 Certificate of Physician to the veteran's employer, a 
courier express company, which shows chronic back pain and 
chronic disc disease.  A Workers Compensation Report of 
Injury shows low back strain injury in October 1995.  The 
form reflects that the veteran had worked at the courier 
company since 1983, with duties requiring the lifting of 
heavy objects.  A January 1996 magnetic resonance imaging 
(MRI) of the lumbar spine showed impression of degenerative 
disc changes and bulging disc at L4-5 and L5-S1.

January 1997 Workers Compensation treatment records reflect 
private treatment by Dr. C.G.B. for chronic disc disease and 
low back pain.  An April 1997 treatment report by another 
private physician for a knee injury reflects a past medical 
history of herniated lumbar disc on the right in 1996.  He 
was reportedly treated conservatively and released from care 
with lifting restrictions.  The private doctor noted that the 
veteran had worked from 1983 for a courier express company 
and was currently working as a security guard.

In July 1997, the veteran filed a claim for herniated disc 
disease.  In a December 1997 rating decision the RO denied 
the claim on the basis that the claim was not well grounded.  
On appeal, the Board denied the claim, finding the disability 
too remote to service and because there was no link between 
the disability and service.  On appeal, the Court vacated and 
remanded the decision to the Board.  

At a videoconference hearing in May 2000, the veteran 
testified before the undersigned to the effect that he had 
aches and pains in his back in service.  He related that as a 
heavy weapons specialist he was required to carry heavy 
machine guns or a mortar plate base that weighed in excess of 
90 pounds, and that his back hurt at times while on combat 
duty, but he was out in the field and did not seek treatment.  
He denied back problems prior to service, or any traumatic 
injuries during service, and denied receiving any treatment 
for back complaints.  He believed that his back disorder 
built up over a period of several years, and he began having 
back problems only about five years prior.  Although he felt 
he might have had back pains prior to diagnosis with HNP, it 
was not until the 1990's that he was diagnosed and treated 
for HNP while employed at a courier service.

The Board denied the claim in October 2000.  In July 2003, 
the Court vacated the Board decision and remanded it for 
compliance with the Veterans Claims Assistance Act (VCAA) of 
2000.  In April 2004, the Board remanded the decision to the 
RO for further development. 

In a June 2004 evaluation statement, the veteran's private 
physician, C.G.B., M.D., a Diplomate of the America Board of 
Ambulatory Medicine, indicated that he found no records of 
back injuries or recurrent pains while in military service, 
but there was a high traumatic exposure of the locomotor and 
general muscular-skeletal system while on combat duty in 
Vietnam.  The physician noted that at the time of the "Pony 
Express related back injury" the veteran already had 
preexistent degenerative changes in the spine.  The physician 
concluded that the veteran "owes a lot of his condition today 
to any prior intensive physical exposure, of sustained 
duration, therefore to his combat duty."

On August 2004 VA examination, the examiner noted that the 
claims file had been reviewed, and that a diagnosis of HNP 
had been rendered in the 1990's.  The examiner opined that 
the veteran's low back pain is lumbar strain and his HNP is 
not at least as likely as not (less than 50%) related to his 
military service.  The examiner noted evidence of work-
related HNP in 1996 that resulted in a weight lifting 
restriction, and opined that it was more likely that the 
problems with the back were due to some other cause such as 
the aging process, wear and tear, or other injuries sustained 
after service.  The examiner noted that the opinion was based 
on the evidence in the claims file, the history and physical, 
and X-ray studies on examination, and offered a rationale 
that there was no record of injury or treatment for back pain 
or HNP in service.

The veteran also submitted various excerpts from medical 
texts and treatises in support of his claim.

The RO requested another opinion by a different VA examiner 
in April 2005.  The examiner noted review of the claims file 
and all evidence of record.  The examiner indicated that no 
service medical records validated the veteran's claims of 
inservice back disability.  After a discussion of all of the 
evidence of record, including a discussion of findings in the 
evaluations by all private and VA physicians, the examiner 
opined that it is not at least as likely as not that the 
veteran's low back condition, occurring twenty five years 
after discharge from service, is related to military service, 
and that it was likely that the veteran's low back condition 
was related to his employment or other activities after 
military service, including a workers' compensation injury.

In August 2005, the Board again denied the claim.  The 
veteran appealed the decision to the Court.  In March 2007, 
the veteran and the Secretary of VA filed a joint motion to 
vacate the Board decision and remand it for the Board to 
consider the provisions of 38 U.S.C.A. § 1154(b) (West 2002 & 
Supp. 2007).  The Court granted the motion the following 
month.  In February 2008, the claim was remanded for 
additional development, and it has now been returned to the 
Board for further appellate consideration.  

Added to the record were additional VA outpatient records 
dated through 2007 which essentially show treatment for other 
conditions.  In April 2008, the RO mailed a letter to the 
veteran requesting information as to any and all treatment 
that the veteran received from 1983 to 1996 from his 
employers at Pony Express and Kemper National Services Inc., 
or their medical providers either employed or contracted or 
any private providers from whom he received treatment.  He 
was also requested to describe his position and duties while 
employed by these companies.  No response from the veteran 
was received per this request.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2007).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

Additionally, in the case of a combat veteran, VA will accept 
as sufficient proof of service connection of any disease or 
injury, alleged to have been incurred in or aggravated by 
service, satisfactory lay or other evidence of service 
incurrence or aggravation if consistent with the facts and 
circumstances or hardships of service even if there is no 
official record of such incurrence and shall resolve every 
reasonable doubt in favor of the veteran.  See 38 U.S.C.A. § 
1154(b) (West 2002 & Supp. 2007).  A combat veteran's claim 
cannot be denied unless there is "clear and convincing 
evidence" to the contrary as to the service incurrence or 
aggravation element.  By "clear and convincing" is meant that 
there is a "reasonable certainty of the truth of the fact in 
controversy."  See Vanerson v. West, 12 Vet. App. 254 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Analysis

Initially, the Board notes that the evidence in the veteran's 
claims file indicates that he served in combat in the 
Republic of Vietnam.  Based on 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304, the Board finds that the veteran likely 
lifted heavy objects and had other strenuous duties while on 
combat duty.  He contends that this in-service heavy lifting 
and strenuous duties resulted in his current low back 
problems.  He does not contend that he received treatment for 
back trauma during service or post service until a herniated 
disc injury in 1995.  

There is one private and two VA opinions addressing the 
etiology of the veteran's current low back condition.  A June 
2004 private physician indicated that he first evaluated the 
veteran after a work-related injury, which has been 
identified in the record as occurring in 1995, many years 
after separation from service.  Although he noted review of 
the medical records, and indicated finding degenerative 
changes in the spine at the time of the accident, he also 
observed that there was no evidence in the service treatment 
records of back injuries or treatment.  The physician opined 
that the veteran "owes a lot of his condition to prior 
intensive physical exposure."  However, the Board finds this 
opinion vague and speculative.  Further, it fails to utilize 
the requisite standard for determining a nexus to service, 
and does not address the lack of symptoms in service and post 
service.  The opinion also assumes trauma to the back during 
combat duties in service based on the veteran's subjective 
assertions which are unsubstantiated by the objective 
evidence of record.  Thus, this opinion is not entitled to 
great weight.  Moreover, it is noted that since 1983 
appellant reportedly worked in an employment position that 
required heavy lifting, all apparently without complaint 
until 1995.  This information was apparently accorded no 
weight in the opinion offered by this physician.

Conversely, two VA examiners (in an August 2004 VA 
examination and an April 2005 opinion), found that the 
current low back disorders were unrelated to service, noting 
the absence of any back pathology during service, or after 
service for over 25 years, and the presence of intervening 
work-related back injuries substantiated by the objective 
medical evidence of record.  The August 2004 opinion was 
conducted with a physical examination, and both opinions 
involved full review of the claims file and medical records.  
The Board finds the VA opinions are consistent with the 
objective medical evidence of record, are probative of the 
issue on appeal, and are entitled to great weight.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim for service 
connection for various low back disorders, to include HNP, 
DDD, and spondylosis at L5-S1.

In this regard, it is noted that it is the Board's 
responsibility to weigh the credibility and probative value 
of all of the evidence and, in so doing, the Board may accept 
one medical opinion and reject others.  Schoolman v. West, 12 
Vet. App. 307, 310-11 (1999).  It is also the responsibility 
of the Board to determine the probative weight to be ascribed 
as among multiple medical opinions in a case, and to state 
reasons or bases for favoring one opinion over another.  The 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Accordingly, the Board has 
accorded greater evidentiary weight to the VA specialists who 
reviewed the record, to include Dr. C.G.B.'s statement, and 
concluded that the veteran's post service lumbar spine 
problems were not related to combat service.  

Further, it is noted that the record includes medical 
treatise excerpts that the veteran has submitted in support 
of his claim.  While the submissions do pertain to the 
medical issue at hand, they are very general in nature and do 
not address the specific facts of the veteran's claim before 
the Board.  As this generic medical journal or treatise 
evidence does not specifically state an opinion as to the 
relationship between the veteran's current low back symptoms 
and his military service, they are insufficient to establish 
the element of medical nexus evidence.  See Sacks v. West, 11 
Vet. App. 314 (1998).

In making this determination, the Board does not in any way 
wish to dishonor the veteran's heroic service during the 
conflict in Vietnam.  The Board notes, however, that the 
evidence is convincing that no chronic back disorder was 
noted during combat related service or until many years 
thereafter, and that an intercurring injury had occurred.  
Current problems have been convincingly shown to be related 
to post service injuries.  

The veteran's statements and testimony have also been 
considered, however, as a layman, he is not competent to 
offer a medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a low back disorder, to 
include HNP, DDD, and spondylosis at L5-S1, is denied.  

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


